Citation Nr: 0313672	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a low back injury.  

2.  Entitlement to service connection for the claimed 
residuals of a head injury.  

(The issues of service connection for arthritis and a 
bilateral ankle disorder will be the subjects of a later 
decision, pending additional development.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 RO decision, which denied service 
connection for residuals of low back and head injuries.  

In September 2002, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  

In a January 2003 decision, the Board noted that the RO had 
treated the veteran's claims of service connection as new 
claims, rather than claims that had been denied previously, 
as was the case.  The Board then determined that new and 
material evidence had been submitted to reopen the claims of 
service connection for residuals of low back and head 
injuries.  

In addition, the Board in January 2003 indicated that it 
would be undertaking development on the veteran's reopened 
claims, which also included claims of service connection for 
arthritis and a bilateral ankle disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

As part of its development of the case, the Board arranged 
for the veteran to undergo VA examinations.  Soon after the 
VA examinations were conducted in April 2003, the Court in 
D.A.V. et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
invalidated certain provisions promulgated by the VA 
authorizing the Board to, among other things, undertake 
additional development in a case without having to remand the 
case to the RO for completion of such action.  

Of relevance to the instant case, the Court invalidated 38 
C.F.R. §19.9(a)(2) on the basis that it, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the veteran's waiver.  

However, in view of the favorable action taken hereinbelow, 
it is not necessary to remand the case to the RO for its 
consideration of the evidence that the Board obtained when it 
undertook additional development of the case.  

In regard to the remaining issues on appeal of service 
connection for arthritis and a bilateral ankle disorder, the 
Board will be undertaking further development of those 
issues.  

Notwithstanding the decision of D.A.V. et. al. v. Secretary 
of Veterans Affairs, supra, it has been determined by VA 
General Counsel that the Board retains the authority to 
develop evidence in an appeal, but may not decide the appeal 
absent a waiver of RO consideration, and that the Board has 
the authority to obtain such waivers.  See VAOPGCPREC 1-2003 
(May 21, 2003).  

Notice to the veteran of the development the Board has 
undertaken, as well as a request for waiver of RO 
consideration of such evidence, will be forthcoming at a 
later date.  

The Board also notes that, during the pendency of the appeal, 
the veteran relocated to North Carolina.  Consequently, a 
transfer of his file to another RO may be in order.  



FINDINGS OF FACT

1.  The veteran's backaches currently are shown as likely as 
not to be the residual of an injury that happened during his 
period of active military service.  

2.  The veteran's current headaches are shown as likely as 
not to be the residual of an injury that happened during his 
period of active military service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
residual disability manifested by backaches is due to an 
injury that was incurred in service.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
residual disability manifested by headaches is due to injury 
that was incurred in service.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  

The VCAA and the implementing regulations, which are 
applicable to the issues on appeal, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
require VA to notify the claimant and the claimant's 
representative of any information (and any medical or lay 
evidence) not previously provided to the Secretary that is 
necessary to substantiate the claim.  

The claims file shows that, through its discussions in the 
Rating Decisions, Statement of the Case, and Supplemental 
Statements of the Case, the RO has notified him of the 
evidence needed to substantiate his claims.  Further, in a 
March 2001 letter, the RO informed the veteran of what 
information or evidence was needed from him and what the VA 
would do to assist him.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred, seeking and 
obtaining examinations regarding the issues at hand, and 
providing him with the opportunity for a Board hearing (in 
September 2002 at the RO).    

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  


1.  Residuals of a Low Back Injury

The veteran contends that he has a current low back disorder 
that is related to service.  

In statements and testimony, the veteran asserts that he 
suffered low back trauma as a result of an in-service 
automobile accident, after which he continued to experience 
low back problems and leg pains.  He also maintained that his 
back condition was further aggravated by a post-service 
accident.  

The records from Munroe Memorial Hospital, dated in February 
1979, indicate that the veteran was involved in an automobile 
accident and complained of pain in multiple areas.  He was 
discharged three days later, and his diagnoses were those of 
multiple minor contusions and abrasions.  

A private report, dated in March 1979, from Wagdi Faris, 
M.D., an orthopedist, indicates that the veteran was involved 
in a car accident in mid-February 1979 and that he continued 
to have upper and lower back pain radiating to the left leg.  
The veteran's diagnosis was that of lumbosacral sprain.  

The service medical records show that, following a February 
1979 automobile accident, the veteran complained of having 
low back pain from March to July 1979.  X-ray studies of the 
lumbosacral spine in March 1979 and May 1979 indicate mild 
scoliosis of the dorso-lumbar junction convexed to the right 
and spina bifida occulta of S1.  

The post-service, the veteran was examined at the VA in June 
1985, at which time he complained of having had back pain 
ever since a 1979 car accident.  He also described radiating 
pain into his left lower extremity.  It was noted then that 
X-ray studies of the lumbosacral spine, conducted in May 
1985, showed a mild right scoliosis and normal vertebral body 
height and disc spaces.  The examiner concluded that the low 
back pains might be secondary to muscle tension or strain.  

The private records, dated from 1996 to 1999, indicate that, 
in March 1996, the veteran fell at work and sustained a wedge 
compression fracture of L1.  His diagnosis, on an MRI of the 
lumbar spine, was small central disc protrusions at L4-5 and 
L5-S1.  He was thereafter treated for right leg numbness, mid 
and lower back pain, and bilateral leg tingling.  In 1998, he 
underwent two operations, to include a total bilateral 
laminectomy of L4, L5, and S1.  The postoperative diagnosis 
was that of L4-5 and L5-S1 degenerative disc disease.  

The records from the Social Security Administration (SSA) 
show that, in an August 1998 decision, the veteran was 
awarded disability benefits based on a low back disorder.  
The SSA found that the veteran had residuals of a work-
related injury, with status post threaded cage fusion at L4-5 
and S1, and that he had been disabled since March 1996.  

The medical records that were considered in this decision 
include references to the veteran's motor vehicle accident in 
1979.  In an August 2001 report to the SSA, Lawrence Field, 
D.O., indicated that the veteran presented with complaints of 
ongoing low back pain.  The doctor noted that "[t]his all 
began after a motor vehicle accident back in 1978." 

The VA medical records, dated from 2000, show that the 
veteran received treatment for a low back condition, 
including pain management.  A July 2000 X-ray study of the 
lumbosacral spine showed post-traumatic changes with spinal 
fusion at the lumbosacral level.  An August 2000 MRI of the 
lumbar spine showed an old appearing compression deformity at 
L1.  

The reports in April 2001 indicate that the veteran's medical 
history included L1 compression fracture status post 1996 
fall from roof, and status post motor vehicle accident in 
1978 requiring L4-5-S1 fusion.  

A June 2001 report indicates that the veteran's diagnosis was 
a 20-year history of chronic low back pain worsening in the 
past 6 years secondary to a fall in 1996, and status post 
laminectomy.  

To clarify the nature and etiology of the low back disorder, 
the veteran underwent a VA examination in April 2003.  The 
examiner was asked to furnish an opinion as to the likelihood 
that a current back disorder was etiologically related to 
trauma or to treatment during service for low back pain, as 
opposed to a work injury in March 1996.  

The examiner diagnosed the veteran with backaches since an 
automobile accident 25 years ago with preserved strength, 
reflexes, and sensation, but modest limitation of lumbar 
flexion and a need to use long canes to walk; and additional 
backaches from a 1996 fall from a roof, which led to surgical 
fusion of his lumbar spine.  The examiner concluded that 
current backaches were as likely as not related to trauma 
while in the service.  

The Board has considered the veteran's contentions as well as 
his medical history.  Despite the scant medical evidence 
showing a chronic back disorder from the time of service 
discharge until the March 1996 work injury, the Board finds 
that there is convincing evidence to show that the veteran as 
likely as not has a current low back disability due to an 
injury during his period of service.  

In that regard, the persuasive evidence includes medical 
records during service, which show a diagnosis of lumbosacral 
sprain as a result of a car accident and complaints of low 
back pain thereafter; a VA examination report of June 1985, 
which notes complaints of continuing back pain since his car 
accident; and the opinion of the VA examiner in the April 
2003, which relates the veteran's current low backaches to 
his service-incurred injury.  There is no other medical 
opinion of record that is contrary to that furnished by the 
April 2003 examiner, who based such opinion on a complete 
review of the claims folder.  

In view of the foregoing, the Board concludes that the 
evidence is at least in equipoise, demonstrating that the 
veteran currently has low backaches due to the service-
incurred injury.  Thus, by extending the benefit of the doubt 
to the veteran, his claim of service connection for 
disability manifested by backaches is granted.  


2.  Residuals of a Head Injury

The veteran contends that he has current headaches, which 
sometimes incapacitate him, and that they began in service.  
In statements and testimony, he maintains that his chronic 
headaches resulted from head trauma sustained in an in-
service automobile accident.  

The records from Munroe Memorial Hospital, dated in February 
1979, describe the veteran's involvement in an automobile 
accident with a brief period of unconsciousness.  He had a 
laceration in the right posterior parietal area.  On 
admission, he complained of headache and dizziness.  

An X-ray report of the skull showed a 6 cm. long non-
displaced linear fracture through the parietal bone on the 
right.  After three days, the veteran was discharged with 
diagnoses of automobile accident - head injury - right 
posterior parietal fracture; and multiple minor contusions 
and abrasions.  
  
The service medical records show that, in February 1979, the 
veteran was involved in a motor vehicle accident.  In March 
1979, skull X-ray studies taken on two different occasions 
revealed a questionable linear lucency through the right 
parietal region.  The radiologist was unable to rule out a 
hairline fracture through the right parietal bone on both 
occasions.  The veteran thereafter complained of headaches.  

A private report, dated in March 1979, from Wagdi Faris, 
M.D., an orthopedist, indicates that the veteran was involved 
in a car accident in mid-February 1979, when he was thrown 
from the car and lost consciousness for about half an hour.  
It was stated that there was some linear fracture of the 
skull and that the veteran continued with severe and constant 
headaches.  The veteran's diagnosis was that of status post 
concussion, probably linear skull fracture.  Dr. Faris also 
noted a healed scalp laceration in the back of the head and 
advised the veteran to have his headaches evaluated.  

The service records show that, in May 1979, the veteran 
underwent a posterior cerebral flow and brain scan, which 
showed minimal increased activity over the convexity of the 
right parietal bone, probably related to the old trauma, 
although no fracture was identified.  In May 1979, the 
veteran was placed on a temporary profile for the headaches.  

The post-service, the veteran was examined at the VA in June 
1985, at which time he complained of having had chronic 
headaches ever since an in-service automobile accident.  The 
examiner opined that the headaches were most consistent with 
muscle tension headaches.  In August 2000 at the VA, the 
veteran was prescribed pain medication after describing 
constant headaches since a head injury.  

To clarify the nature and etiology of the claimed residuals 
of a head injury, the veteran underwent a VA neurological 
examination in April 2003.  The examiner was asked to furnish 
an opinion as to the likelihood that any current head 
disability was etiologically related to trauma in service, or 
is otherwise etiologically related to the veteran's period of 
active service.  The examiner diagnosed the veteran with 
headaches since an automobile accident 25 years ago with 
preserved intellect, strength, reflexes and sensation.  The 
examiner concluded that current headaches were as likely as 
not related to trauma while in the service.  

The Board has considered the veteran's contentions as well as 
his medical history.  Despite the lack of post-service 
medical evidence showing a chronic residual disability 
resulting from head injury, the Board finds that there is 
convincing evidence to show that the veteran as likely as not 
has current headaches that were incurred in military service.  

In that regard, the Board finds persuasive the medical 
records during service, which show a head injury, with 
probable right posterior parietal fracture, as a result of a 
car accident and complaints of headaches thereafter; a VA 
examination report of June 1985, which notes complaints of 
continuing headaches ever since the car accident; and the 
opinion of the VA examiner in the April 2003 examination, 
which relates the veteran's current headaches to his service-
incurred head trauma.  

In view of the foregoing, the Board concludes that the 
evidence is at least in equipoise, demonstrating that the 
veteran currently has residuals of a head injury, manifested 
by headaches, which as likely as not were incurred in 
service.  Thus, by extending the benefit of the doubt to the 
veteran, his claim of service connection for headaches is 
granted.  



ORDER

Service connection for backaches as the residual of a low 
back injury is granted.  

Service connection for headaches as the residual of a head 
injury is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

